



Exhibit 10.1.2
NON-COMPETITION AGREEMENT


THIS NON-COMPETITION AGREEMENT (“Agreement”) is made by and between Capital One
Financial Corporation, a Delaware corporation, on its own behalf and on behalf
of its affiliates and subsidiaries (collectively, “Capital One”) and Noelle
Eder, an individual residing at ________________________ (“You”), and effective
as of this 21st day of February, 2017 (“Effective Date”). In consideration of
the Company’s agreement and promise to provide You with access or continued
access to Confidential Information (as defined herein), access to customer and
other business relationships, and specialized training and opportunities, in
addition to Your employment or continued employment with Capital One, the
additional consideration set forth herein, and other mutual promises between the
parties, which You acknowledge to be good and sufficient consideration, it is
agreed as follows:


1.    Covenant Not to Compete.


a.    Legitimate Business Interest. You acknowledge and agree that Capital One
has multiple legitimate business interests in protecting its Confidential
Information and Trade Secrets, as well as its customer and other business
relationships, and that the Non-Competition Covenant set forth in Paragraph 1(c)
is narrowly tailored to protect Capital One’s legitimate business interests.
“Confidential Information” means information, knowledge, data, specialized
training, or other information that derives actual or potential value from the
fact that it is not generally known to members of the general public, which
concerns the business or affairs of Capital One or Capital One’s customers.
“Trade Secret” means information, including but not limited to, a model,
formula, pattern, compilation, program, device, method, technique, or process,
that: (a) derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Confidential Information includes, but is not limited to,
Capital One’s Trade Secrets. You acknowledge and agree that Capital One has
taken reasonable measures to preserve the secrecy of its Confidential
Information and Trade Secrets.


b.    Access and Exposure to Confidential Information.    During Your
employment, and further in consideration for the Non-Competition Covenant set
forth in Paragraph 1(c), Capital One has provided or will provide You with Trade
Secrets and other Confidential Information regarding Capital One’s operations,
methods, plans and/or strategies, among other things, which, if not maintained
in confidence, will threaten Capital One’s competitive advantage over those who
do not know it and will cause immediate, substantial and irreparable harm to
Capital One’s business interests.


c.    Non-Competition Covenant. For one year following Your Termination Date
(the “Non-Competition Period”), You shall not, within the Restricted Area,
provide to any entity services (i) that are the same as or substantially similar
to those You performed for Capital One during the twenty-four (24) month period
prior to Your Termination Date (the “Look-Back Period”), and (ii) that compete
with any line of business for which You performed such services during the
Look-Back Period. “Termination Date” means the date on which Your employment
with Capital One ends, whether voluntarily or involuntarily. The restrictions of
this Non-Competition Covenant apply to all activity performed throughout the
United States (the “Restricted Area”). You acknowledge and agree that, in light
of Capital One’s nation-wide business activities and Your work on such
nation-wide activities, this geographic scope is narrowly tailored to protect
Capital One’s legitimate business interests.


2.    Payments during Non-Competition Period.


a.    Calculation of Incentive Payment. Subject to Paragraphs 2(b), 4, 8, and
10, and in consideration for the Non-Competition Covenant set forth in Paragraph
1(c), Capital One shall (i) pay You fifteen (15) percent of Your Target Total
Compensation for the length of the Non-Competition Period, and (ii) if you are
eligible and elect to continue Your health insurance coverage with Capital One’s
plans under the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA),
directly pay the COBRA administrator on Your behalf an amount equal to the
employer portion of Your health care premium payments, along with the 2%
administrative fee, for continued health insurance coverage under COBRA at the
level of coverage in effect at Your Termination Date for a period not to exceed
twelve (12) months from Your Termination Date (collectively the “Incentive
Payment”). You will not be eligible for these health insurance premium payments
if you fail to enroll in COBRA or if you become eligible to receive, or begin
receiving, health care coverage from another employer or party. With respect to
this Incentive Payment, one-half (but in no event more than the amount specified
in Treasury Regulation section 1.409A-1(b)(9)(iii)(A) as of the Termination
Date) shall be paid to You in a lump sum within 30 days following the end of the
Non-Competition Period, and the balance shall be paid to You in a lump sum
within 60 days following Your Termination Date. Capital One reserves the right
to withhold from such amounts all applicable international, federal, state and
local taxes. “Target Total Compensation” shall mean the cash value of all target
amounts designated as being part of Your annual compensation by the Company in
the most recent Total Compensation Statement (or any similar document setting
forth Your total annual compensation) for the Performance Year in which Your





--------------------------------------------------------------------------------





Termination Date occurs. Target Total Compensation shall not include retention
awards, spot bonus awards, sign-on bonuses, special equity awards, the value of
Company provided benefits, pay associated with perquisites or relocation, and
other bonuses and incentives not communicated as part of Your target total
annual compensation as set forth in their Total Compensation Statement.
“Performance Year” shall mean the 12-month period of time over which Your Target
Total Compensation is calculated, as designated by the Company.


b.    Criteria for Incentive Payment. Except as provided in Paragraphs 4, 8 and
10, and subject to this Paragraph 2(b), if Your employment is terminated by
Capital One for any reason other than Your death, Disability or for Cause, You
shall receive an Incentive Payment. Your receipt of an Incentive Payment is
expressly conditioned on Your full compliance with all of the terms of this
Agreement. If, and to the extent that, You otherwise are entitled to receive any
severance-type payments or reimbursements during the Non-Competition Period
under any separate plan, arrangement or agreement (such as an employment
agreement or a severance plan, arrangement or agreement) then to the extent
provided for under such plan, arrangement or agreement, the Incentive Payments
under this Agreement shall offset dollar-for-dollar the amounts payable under
such separate plan, arrangement or agreement; provided, however, that no
benefits will be payable under this Agreement if benefits are payable to you
under a Change of Control Employment Agreement, if applicable. “Cause” means (i)
a material breach of any of the provisions of this Agreement; (ii) willful and
serious misconduct in the performance of Your duties including, without
limitation, theft, falsification of documents, mistreatment of other employees,
violence, drug or alcohol abuse in the workplace, conduct that violates Capital
One’s policies against discrimination and/or harassment, and serious acts of
insubordination; (iii) a material or repeated violation of any code of conduct,
business, compliance, or risk policy or standard of ethics generally applicable
to all associates or to associates of Your level at Capital One; (iv) failure to
substantially perform Your duties as an employee of Capital One (other than as a
result of physical or mental illness or injury), and Your continued failure to
substantially perform, as determined by Capital One, for at least fifteen (15)
days after written demand from Capital One for substantial performance that
specifically identifies the manner in which Capital One expects You to improve
Your performance; or (v) conviction of a felony, or other serious crime
involving moral turpitude or breaches of the duties of honesty, fiduciary duty,
and/or good faith. “Disability” means Your inability to perform the essential
functions of Your position due to a medically determinable physical or mental
impairment which continues for a period of at least 6 consecutive months or for
more than 120 days out of any consecutive 360 day period. You will not be
eligible to receive any Incentive Payment if You voluntarily terminate
employment with Capital One.


c.    Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, Incentive Payments, pursuant to this Paragraph 2, to the extent of
payments made from Your Termination Date through March 15 of the calendar year
following such Termination Date, are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus are
payable pursuant to the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations. To the extent such severance
payments are made following said March 15, they are intended to constitute
separate payments for purposes of Section l.409A-1(b)(9)(iii) of the Treasury
Regulations to the maximum extent permitted by said provision, with any excess
amount being regarded as subject to the distribution requirements of Section
409A(a)(2)(A) of the Internal Revenue Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payment be delayed
until six (6) months after separation from service if you are a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service.
 
3.    Consideration. As additional consideration for executing this Agreement,
You shall receive five hundred dollars ($500.00), less applicable tax
withholdings, which amount shall be paid as soon as practicable after You return
a signed copy of this Agreement to Capital One.


4.    Waiver of Non-Competition Covenant. At its sole election, Capital One may
waive the Non-Competition Covenant set forth in Paragraph 1(c) in whole or in
part if it determines that its enforcement is not required to protect its
legitimate business interests. Any and all such waivers shall be in writing.
Capital One will advise You in writing if it determines that a waiver is
appropriate either during Your employment or no later than thirty (30) days
following Your Termination Date. You shall not receive the Incentive Payment for
any portion of the Non-Competition Period in which Capital One waives the
Non-Competition Covenant in whole or in part.


5.    Compliance Information and Review. During the Non-Competition Period, You
agree to notify Capital One in writing of the identity of any prospective
employer or business opportunity on whose behalf you intend to perform services
during the Non-Competition Period, together with a brief description of your
intended functions, prior to accepting such employment or business opportunity.
From time to time during the Non-­Competition Period, Capital One may also
request information from you to permit it to determine whether You are otherwise
in compliance with this Agreement. You agree to provide timely, complete and
accurate information responsive to all such requests within five (5) business
days after receiving such a request. You also hereby authorize Capital One to
contact Your future employers and other persons and entities with whom You
engage in any business relationship during the Non-Competition Period to confirm
Your compliance with this Agreement, or to communicate your obligations under
this Agreement.





--------------------------------------------------------------------------------







6.    Reasonableness. You acknowledge that the restrictions set forth in this
Agreement are necessary and reasonable to protect Capital One’s legitimate
business interests, most notably safeguarding its Confidential Information and
Trade Secrets, and protecting its business relationships. You agree that, if
Your employment with Capital One terminates, You will be able to earn a
livelihood without violating this Agreement, including, without limitation, the
Non-Competition Covenant set forth in Paragraph l(c).


7.    Irreparable Harm; Injunctive Relief. You acknowledge and agree that Your
violation of any provision of this Agreement will cause immediate, substantial
and irreparable harm to Capital One which cannot be adequately redressed by
monetary damages alone. In the event of Your violation or threatened violation
of any provision of this Agreement, You agree that Capital One, without limiting
any other legal or equitable remedies available to it, shall be entitled to
equitable relief, including, without limitation, temporary, preliminary and
permanent injunctive relief, return of properly, and specific performance, from
any court of competent jurisdiction, as provided in Paragraph 13.


8.    Repayment of Consideration; Attorneys’ Fees and Costs. You understand and
agree that any actual or threatened action by you in violation of this Agreement
shall void Capital One’s obligations to You for any Incentive Payment or other
consideration provided for under this Agreement and shall require that You
immediately forfeit or repay, as the case may be, all amounts paid to You under
this Agreement, in addition to any other damages or relief to which Capital One
may be entitled. If You breach this Agreement, then You shall pay to Capital One
all of its costs and expenses, including without limitation reasonable
attorneys’ fees, incurred by Capital One in successfully enforcing the terms of
this Agreement.


9.    Employment At Will. You and Capital One acknowledge that You are, or will
be, employed by Capital One as an “at will” employee. Nothing in this Agreement
shall be construed to create a contract of employment or modify Your employment
“at will” status.


10.    Court’s Right to Modify Restriction. The parties agree that if at the
time enforcement is sought, a court of competent jurisdiction adjudges any terms
of any provision of this Agreement to be void, invalid, or unenforceable,
including without limitation portions of the Non-Competition Covenant contained
in Paragraph 1(c) above, such court may modify or reform such provision so that
it is enforceable to the fullest extent permitted by applicable law, or if such
modification or reformation is not possible, shall sever the unenforceable
portion of the provision, and enforce the remaining provisions of the Agreement,
which shall remain in full force and effect. If a court of competent
jurisdiction determines that the Non-Competition Covenant is void, invalid, or
unenforceable, or if it amends or severs it, Capital One shall have no
obligation to make the Incentive Payment described in Paragraph 2(a) during any
period in which the court determines that the Non-Competition Covenant shall not
be in full effect.


11.    Successors and Assigns. The rights and obligations under this Agreement
are personal to You and cannot be assigned to any party. This Agreement and all
promises made herein shall survive the execution of this Agreement and shall be
binding upon and inure to the benefit of Capital One’s successors and assigns
without further consent.


12.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the headquarters of Capital One, the Commonwealth of
Virginia, without regard to its principles of conflicts of law.


13.    Personal Jurisdiction/Venue. Capital One and You hereby consent and
submit to the personal jurisdiction and venue of any state or federal court
located in any city or county where Capital One has offices within the
Commonwealth of Virginia for resolution of any and all claims, causes of action
or disputes arising out of or related to this Agreement.


14.    Entire Agreement; Integration. This Agreement represents the entire
agreement between the parties relating to restrictions placed upon You with
respect to providing services (i) that are the same as or substantially similar
to those You performed for Capital One during the Look-Back Period, and (ii)
that compete with any business for which You performed such services during the
Look-Back Period. This Agreement supersedes any and all prior agreements,
arrangements and understandings, either oral or written, with respect to such
restrictions between Capital One and You, as of the Effective Date. This
Agreement does not supersede, but rather supplements, any written policies of
Capital One generally applicable to employees of Capital One respecting the
treatment of Confidential Information and Work Product and any Change of Control
Employment Agreement or other severance plan, arrangement or agreement
applicable to You. This Agreement may be modified only by a writing signed by
the party to be bound.


15.    Notices. All requests, notices and other communications required or
permitted to be given under this Agreement shall be in writing. Delivery thereof
shall be deemed to have been made when such notice shall have been either (i)
duly mailed by first-class mail, postage prepaid, return receipt requested, or
any comparable or superior postal or air courier service then in effect, or (ii)
transmitted by hand delivery, telegram, telex, telecopier or facsimile
transmission, to the party entitled to receive the





--------------------------------------------------------------------------------





same at the address indicated below or at such other address as such party shall
have specified by written notice to the other party hereto given in accordance
herewith or, if you are still employed by Capital One, at your interoffice
address or electronic mail address at Capital One:


If to you:


To the most recent address on record with Capital One.


If to Capital One:


Non-Competition Program Administrator
Capital One Financial Corporation
15000 Capital One Drive
Richmond, Virginia 23238


16.    Headings. The headings in this Agreement are included for convenience
only and shall not constitute a part of the Agreement nor shall they affect its
meaning, construction or effect.


17.    Consultation with Counsel. You are advised and encouraged to consult with
independent legal counsel before executing this Agreement.THE PARTIES have read
this Agreement, understand it, and accept all of its terms.


Employee
 
Capital One Financial Corporation
/s/ Noelle K. Eder
 
/s/ Jory A. Berson
Signature
 
Signature
 
 
 
Chief Card Customer Experience Officer
 
Jory A. Berson
Title
 
Chief Human Resources Officer
 
 
 
Noelle K. Eder
 
3/14/2017
Print Name
 
Date
 
 
 
 
 
 
Employee ID (six digit, i.e. 123123)
 
 






